In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 88KA-2061; Parish of Orleans, Criminal District Court, Div. “G”, No. 322-200.
Prior report: La.App., 563 So.2d 295.
Granted. The judgment of the court of appeal is reversed and the case is remanded to the trial court for an evidentiary hearing on the claim of ineffective assistance of counsel, reserving defendant’s right to appeal and reurge all assignments of error.